Citation Nr: 9918532	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  90-47 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently rated 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from March 1957 to 
November 1976 and from November 1982 to December 1982.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a June 1990 rating decision by the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO), which granted service connection for hypertension and 
assigned a 10 percent disability evaluation.  The claim of 
entitlement to an increased evaluation for hypertension was 
remanded by the Board for additional development in October 
1991 and again in November 1993.  

The appellant's other claims on the October 1991 and November 
1993 remands, which were entitlement to service connection 
for an acquired psychiatric disorder, entitlement to a 
temporary total rating based on hospitalization from November 
21, 1986, to January 29, 1987, and entitlement to an 
evaluation greater than 40 percent for degenerative disc 
disease, were disposed of by a June 1997 rating decision that 
granted service connection for dysthymic disorder and 
assigned a 100 percent evaluation from November 21, 1986, 
granted special monthly compensation from November 28, 1989, 
and granted the highest schedular evaluation, which is 
60 percent, for degenerative disc disease, effective November 
28, 1989.  The grant of a 100 percent evaluation for 
dysthymic disorder from November 21, 1986, mooted the claim 
for a temporary total rating based on hospitalization from 
November 21, 1986, to January 29, 1987.  


FINDING OF FACT

The appellant's hypertension is manifested by diastolic blood 
pressure readings that are predominantly below 120.  



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7101 
(1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that his hypertension warrants a 
disability evaluation in excess of the currently assigned 20 
percent rating.  Generally, claims for increased evaluations 
are considered to be well grounded.  A claim that a condition 
has become more severe is well grounded where the condition 
was previously service connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The 
Board is satisfied that all relevant facts pertaining to the 
appellant's claim for an evaluation greater than 20 percent 
for his hypertension have been properly developed.  There is 
no indication of additional pertinent records which have not 
been obtained.  No further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Review of the appellant's claims file shows that hypertension 
was referred to in a November 1987 VA outpatient record, 
which noted a history of hypertension, with the appellant not 
on any medications, and a blood pressure reading of 170/100.  
A February 1988 VA medical record revealed that his blood 
pressure was 170/100 and that he was started on medication to 
control his blood pressure.  At a February 1988 VA medical 
examination, the appellant's blood pressure was 170/90.  An 
April 1988 VA medical record reported a diagnosis of 
hypertension, with the appellant on blood pressure 
medication.  

The following blood pressure readings were reported on recent 
VA medical records: 170/68 (sitting), 176/70 (standing), and 
170/90 (supine) before examination in February 1993 and 
180/100 (sitting), 170/70 (standing), and 190/100 (supine) 
after examination; 197/112 and 214/117 in April 1993; 184/103 
in July 1993; 190/120 and 210/122 later in July 1993; and 
204/116 in August 1993.  A May 1993 record noted that the 
appellant was taking Captopril to control his blood pressure.  

Service connection was granted for hypertension, secondary to 
the appellant's service-connected diabetes mellitus, by a 
June 1990 rating decision, which assigned a 10 percent 
disability evaluation under Diagnostic Code 7101 from 
November 28, 1989.  A July 1997 rating decision assigned a 20 
percent evaluation for the hypertension, effective November 
28, 1989.  

Because the appellant's claim of entitlement to an increased 
evaluation for his hypertension was initiated before the 
rating criteria for evaluating cardiovascular disorders were 
changed on January 12, 1998, the Board will review the claim 
under both sets of criteria in order to accord him evaluation 
under the set of criteria that is more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Under the general rating formula (old criteria) for 
cardiovascular disorders that was effective prior to January 
12, 1998, hypertensive vascular disease (essential arterial 
hypertension) is assigned a 60 percent evaluation when 
manifested by diastolic pressure predominantly 130 or more 
with severe symptoms, a 40 percent evaluation when diastolic 
pressure is predominantly 120 or more with moderately severe 
symptoms, and a 20 percent evaluation if diastolic pressure 
is predominantly 110 or more with definite symptoms.  (Note 
1: For the 40 percent and 60 percent ratings, there should be 
careful attention to diagnosis and repeated blood pressure 
readings.)  38 C.F.R. § 4.104, Diagnostic Code 7101, 
effective prior to January 12, 1998.  

Under the general rating formula (new criteria) for 
cardiovascular disorders that became effective January 12, 
1998, hypertensive vascular disease (essential arterial 
hypertension) is assigned a 60 percent evaluation when 
diastolic pressure is predominantly 130 or more, a 40 percent 
evaluation when diastolic pressure is predominantly 120 or 
more, and a 20 percent evaluation when diastolic pressure is 
predominantly 110 or more or when systolic pressure is 
predominantly 200 or more.  The 10 percent evaluation is the 
minimal evaluation when an individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101, effective January 12, 1998.  

As the recent blood pressure readings do not demonstrate that 
the appellant's diastolic blood pressure is predominantly 120 
or more, or syatolic pressures predominantly 200 or more, the 
Board is unable to identify a basis, under either the old or 
new criteria, to grant an evaluation greater than 20 percent 
for his hypertension.  


ORDER

An increased evaluation is denied for hypertension.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

